Case 1:13-cr-00109-BMC Document 85 Filed 03/26/21 Page 1 of 4 PageID #: 1063

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DMP:SME                                              271 Cadman Plaza East
F. #2017R00019                                       Brooklyn, New York 11201



                                                     March 26, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


               Re:     United States v. Lawal Babafemi
                       Docket No. 13-CR-109 (BMC) x

Dear Judge Cogan:

               The government respectfully submits this letter in response to the Court’s order,
dated March 17, 2021 (the “March 17 Order”), directing the government to file a letter
addressing the following issues relating to the defendant’s motions pursuant to 28 U.S.C. § 2255
(the “2255 Motion”) and 18 U.S.C. § 3582(c)(1)(A) (the “3582 Motion”) (collectively, the
“Motions”): (1) the filing of the pre-sentence report (“PSR”) under seal on the docket, (2) the
filing of a complete copy of the sentencing transcript on the docket, and (3) the basis to rely on
the government’s sentencing memorandum as background regarding the circumstances of the
offense in deciding the Motions, or, in the alternative, whether the parties stipulate to the facts
proffered by the government.

                As set forth below, the government has filed a copy of the complete sentencing
transcript on the docket and has no objection to the filing of the PSR on the docket under seal.
Moreover, while it is appropriate for the Court to rely on the government’s sentencing
memorandum as background for the 2255 Motion, the government sets forth alternate sources –
namely, the sentencing judge’s findings and the PSR – that the Court may use as background and
which contain essentially the same information.

               I.      Filing of the PSR and Sentencing Transcript on the Docket

               The government previously attached a complete copy of the sentencing transcript
to its memorandum in opposition to the 2255 Motion. See ECF Docket Entry No. 81, Exhibit C.
For the Court’s convenience, that transcript is reattached as Exhibit A to this letter. The
government has no objection should the Court direct the United States Probation Department to
file the PSR under seal on the docket. Additionally, the government obtained a copy of the PSR
Case 1:13-cr-00109-BMC Document 85 Filed 03/26/21 Page 2 of 4 PageID #: 1064




from the Probation Department and will provide a copy to the Court by e-mail.

               II.    Basis to Use the Government’s Sentencing Memorandum as Background

                It is permissible for the Court to review the entire case record, including letters
filed on the docket, in connection with a motion pursuant to 28 U.S.C. § 2255. As an initial
matter, Section 2255 specifically directs a judge to review the “files and records of the case,” of
which the sentencing memorandum is a part. 28 U.S.C. § 2255. Further, even to the extent that
the sentencing memorandum were not included in “files and records of the case,” the Rules
Governing Section 2255 Proceedings 1 (“Section 2255 Rules”) contemplate the consideration of
an expanded record. Specifically, Rule 7 notes that the judge considering the motion may direct
the parties to expand the record by submitting “letters predating the filing of the motion,
documents, exhibits, and answers under oath to written interrogatories propounded by the judge.
Affidavits also may be submitted and considered as part of the record.” Section 2255 Rules, Rule
7. See also Puglisi v. United States, 586 F.3d 209, 215 (2d Cir. 2009) (“in cases involving
claims ‘that can be, and [are] often, made in any case,’ the judge may properly rely on his or her
knowledge of the record and may permissibly forgo a full hearing and instead request letters,
documentary evidence, and affidavits to aid in its resolution of the claim.”); Chang v. United
States, 250 F.3d 79, 86 (2d Cir. 2001) (rather than conduct a hearing, “[i]t may instead be
perfectly appropriate, depending upon the nature of the allegations, for the district court to
proceed by requiring that the record be expanded to include letters, documentary evidence, and,
in an appropriate case, even affidavits.” (quoting Raines v. United States, 423 F.2d 526, 529–30
(4th Cir.1970) (footnote omitted))). Thus, it is permissible for the Court to rely on the
government’s sentencing memorandum—a letter pre-dating the filing of the 2255 Motion—in its
consideration of the circumstances of the offense. That is particularly the case here, where the
assertions in the government’s memorandum largely match those in the PSR, were uncontested
at sentencing, and were consistent with the sentencing judge’s findings of fact, as discussed
further below. 2

               Additionally, as the Court notes in the March 17 Order, either the PSR or the
sentencing court’s acceptance of the proffered information could provide an independent basis to
determine the background of this case. The PSR and Judge Gleeson’s findings are consistent
with the government’s sentencing letter, and the government does not object to the Court relying
on those materials, as well as the guilty plea transcript, in lieu of the government’s sentencing
memorandum. Indeed, the PSR details, inter alia, the defendant’s meetings with high level
leaders of AQAP in Yemen (PSR ¶ 5) and his agreement with such leaders to recruit others to
AQAP (PSR ¶ 10). Importantly, as set forth in the government’s opposition to the 2255 Motion,

       1
         See SECT 2255 Rule 7 (West), also available at https://www.uscourts.gov/rules-
policies/current-rules-practice-procedure (last accessed March 23, 2021).
       2
         As directed by the Court, the government conferred with counsel as to whether the
defendant would stipulate to the facts in the government’s sentencing memorandum. While
counsel acknowledges that the defendant did not object to those facts at sentencing, the
defendant declines to stipulate to those facts now, since he is presently claiming “actual
innocence” in his 2255 Motion.



                                                2
Case 1:13-cr-00109-BMC Document 85 Filed 03/26/21 Page 3 of 4 PageID #: 1065




the defendant stated at sentencing that he had sufficient time to review the PSR with counsel, and
counsel stated that there was no objection to the PSR. (Exhibit A at 2:15-3:9). For the Court’s
convenience, the government attaches versions of the government’s opposition memoranda with
parallel citations to the relevant paragraphs in the PSR. 3 See Exhibits B and C.

                  Furthermore, at sentencing, the Honorable Judge Gleeson adopted facts consistent
with those set forth in the government’s sentencing memorandum. Specifically, Judge Gleeson
noted that the defendant “sought out and joined [AQAP]” (Ex. A at 31:8-9), “was aware that this
was a terrorist group that was willing and indeed determined to attack Americans and Europeans
in their homelands” (id. at 31:13-15), was the “real deal when it came to terrorists” having met
with “the highest level of people in AQAP” (id. at 31:24-322), “lent his talents in the efforts to
recruit terrorists” and “agreed to recruit others” (id. at 32:2-4), and “engaged in weapons
training” (id. at 32:3-4). Of note, Judge Gleeson further reasoned that “based on the facts
available, . . . it’s likely [the defendant] was asked to do more than just simply return to Nigeria
and recruit a few folks.” (Id. at 32:6-8.) These findings of fact summarize and are consistent
with those set forth in the government’s memorandum.

                Finally, the government notes that while Section 2255 – and case law interpreting
it – permits consideration of the government’s sentencing letter, the government has not
identified authority that as clearly establishes the scope of the record for purposes of the
defendant’s 3582 Motion. However, it is evident that motions for compassionate release are not
an opportunity to relitigate issues determined by the sentencing court. See United States v.
Roney, 833 F. App’x 850, 854 (2d Cir. 2020) (“[A] compassionate-release motion is not an
opportunity to second guess or to reconsider the sentencing court’s original decision.”); United
States v. Ebbers, 432 F. Supp. 3d 421, 429 (S.D.N.Y. 2020) (“It would be improper to rely upon
circumstances falling outside the limited ones stated in the statute’s sentence-reduction
provisions to . . . justify compassionate release). Nor is Section 3582 a vehicle to challenge
previously determined aspects of the defendant’s conviction or sentence. See United States v.
Musgraves, No. 20-2702, 2021 WL 945092, at *2 (7th Cir. Mar. 12, 2021) (“Compassionate
release is a mechanism for inmates to seek a sentence reduction for compelling reasons, not for
remedying potential errors in a conviction.”); United States v. Fine, 982 F.3d 1117, 1118 (8th
Cir. 2020) (affirming dismissal of compassionate release motion that challenged the defendant’s
sentence because a “post-judgment motion that fits the description of a motion to vacate, set
aside, or correct a sentence should be treated as a § 2255 motion.”); cf. United States v. Mock,
612 F.3d 133, 135 (2d Cir. 2010) (“[N]either the district court nor [the Second Circuit] is free to
address, in a proceeding pursuant to 18 U.S.C. § 3582(c)(2), defendant’s arguments regarding
procedural errors at his original, now-final sentencing.”). For those reasons, in assessing the
defendant’s 3582 Motion, the Court should adopt the background information set forth in the
PSR and by Judge Gleeson at sentencing, regardless of any contrary facts asserted by the

       3
         There are certain citations to the government’s sentencing memorandum that contain
additional detail not found in the PSR, including (1) that the defendant took an “oath of
allegiance” to AQAP, (2) details regarding the defendant’s writing and editorial assistance to
Inspire magazine and drafting of English rap lyrics about jihad, and (3) that the defendant’s
“original goal” in arriving in Yemen was to stay and fight with AQAP in that country.
(Sentencing Memorandum at 3-5.)



                                                 3
Case 1:13-cr-00109-BMC Document 85 Filed 03/26/21 Page 4 of 4 PageID #: 1066




defendant in his 2255 Motion. See Ebbers, 432 F. Supp. 3d at 429 (noting that “a subsequent
court may not substitute its own assessment of the section 3553(a) factors for the sentencing
court’s.”). As noted above, the government has no objection to the Court’s relying on the PSR
and Judge Gleeson’s findings in lieu of the government’s sentencing memorandum to ascertain
the background regarding the offense.



                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:       /s/
                                                   Sarah M. Evans
                                                   Assistant U.S. Attorney
                                                   (718) 254-6490




cc:    Matthew Galluzzo, Esq. (by ECF)




                                               4
